Appeal by defendant, as limited by her motion, from a sentence of the Supreme Court, Suffolk County, imposed October 23, 1978, upon her conviction of conspiracy in the first degree, upon her plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of 13 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the maximum term of imprisonment to nine years. As so modified, sentence affirmed. The sentence imposed was excessive to the extent indicated. Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.